On June 15,1998, the defendant was sentenced to fifteen (15) years at the Montana State Prison, with five (5) years suspended subject to all state rules and conditions and the conditions in the defendant’s original sentence in this case. The court finds that the defendant is a danger to society, he is not amenable to probation, he has prior criminal violations and his suspended sentence is revoked. The defendant shall not be parole eligible until he has completed the chemical dependency program, anger management program and moral recognizance program at Montana State Prison.
On August 13,1998, the defendant’s application for review of that *70sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
The defendant was present and was represented by Dan Yardley. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excéssive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Member, Hon. Jeff Langton, Alt. Member, Hon. Robert Boyd and Alt. Member, Hon. James Purcell.
The Sentence Review Board wishes to thank attorney Dan Yardley for representing Ronald Chadwick in this matter.